COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00263-CR


JAMES EDWARD BURNS                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1330419D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      On June 13, 2014, as part of a plea-bargain agreement, appellant James

Edward Burns pleaded guilty to aggravated robbery. See Tex. Penal Code Ann.

§ 29.03(a)(3)(A) (West 2011). Following the terms of the plea bargain, the trial

court sentenced him to 25 years’ confinement. The trial court certified that Burns

had no right to appeal. See Tex. R. App. P. 25.2(a)(2).


      1
       See Tex. R. App. P. 47.4.
      Burns filed a pro se notice of appeal on June 27, 2014. On July 11, 2014,

we notified Burns’s trial counsel and Burns that Burns had filed a notice of

appeal, that the trial court certified that Burns had no right to appeal, and that we

would dismiss the appeal unless Burns or any party desiring to continue the

appeal filed a response showing grounds for continuing the appeal no later than

July 21, 2014. See Tex. R. App. P. 25.2(d), 44.3.

      As of the date of this memorandum opinion, we have received no response

to our notice. There is no showing that Burns’s sentence exceeded the State’s

recommendation, that Burns desires to appeal a matter that was raised by written

motion filed and ruled on before trial, or that the trial court granted Burns

permission to appeal. See Tex. R. App. P. 25.2(a)(2). Thus, in accordance with

the trial court’s certification, we dismiss this appeal. See Tex. R. App. P. 25.2(d),

43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).



                                                    PER CURIAM

PANEL: GABRIEL, J.;LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 21, 2014




                                         2